Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
In the Applicants’ IDS filed on December 21, 2020, the WO 2015 110 334 A1 reference is missing.  However, the U. S. examiner was able to obtain a copy of this WO 2015 110 334 A1 reference; consider it and cite it on the attached PTO-892 form (thereby making it of record).  No further action by the Attorney/Agent is deemed necessary regarding this particular IDS.

Drawings
The Applicants’ Drawings filed on December 21, 2020 have been approved by the U. S. examiner.

Specification
The Applicants’ Substitute Specification filed on December 21, 2020 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered at least the literature reference authored by Ferreira-Aparicio et al. titled “On the Performance of Porous Vycor Membranes for Conversion Enhancement in the Dehydrogenation of Methylcyclohexane in Toluene” (as well as a number of other references) as alleged anticipatory “X”-type references in the Written Opinion associated w/ PCT/EP2019/064819 (i. e. the Applicants’ parent application). These references generically allude to the conventional and prior art techniques of catalytically promoting the dehydrogenation of hydrogenated compounds (please note at least the abstract associated w/ this Ferreira-Aparicio et al. literature reference, for example).  However, none of the references mentioned in this Written Opinion (or any of the other references discovered from the search of the U. S. examiner, i. e. CN 1 980 857 A and JP 2004 082 007 A) teach or suggest the Applicants’ claimed use of a “metal-free reaction accelerator” (as set forth in all of the Applicants’ independent claims), or its advantage of being able to rapidly emit hydrogen from hydrogenated compounds at comparatively lower temperatures (as described in at least page 4 lns. 28-30 in the Applicants’ specification).  The Applicants’ specification further urges that this utility at comparatively lower temperatures is an advantage over prior art techniques that release hydrogen at the relatively higher temperatures of greater than 250 oC (as submitted on pg. 2 lns. 19-25 in the Applicants’ specification).  This use of the Applicants’ claimed “accelerator” along w/ its concomitant showing of unexpected benefit renders all of the Applicants’ claims patentable over the prior art mentioned in this Written Opinion as well as the art discovered from the search of the U. S. examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736